UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4005
THOMAS C. BAILEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-01-251)

                        Submitted: July 23, 2003

                      Decided: September 11, 2003

       Before GREGORY and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Karen B. George,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. BAILEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Thomas Clayton Bailey was convicted of embezzling labor organi-
zation funds, or aiding and abetting the same, in violation of 18
U.S.C. § 2 (2000), 29 U.S.C. § 501(c) (2000), and making a false
statement of material fact on a labor organization report, in violation
of 29 U.S.C. § 439(b) (2000). Bailey appeals his convictions and sen-
tence. We affirm.

   First, Bailey asserts the evidence was insufficient to sustain his
convictions. We review this claim to determine whether, taking the
evidence in the light most favorable to the Government, any reason-
able trier of fact could have found the defendant guilty beyond a rea-
sonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942).
Bailey’s claim is meritless. The evidence, viewed in the light most
favorable to the Government, proved each element of Bailey’s
offenses. See In re Winship, 397 U.S. 358, 364 (1970).

   Second, Bailey asserts the district court erred in enhancing his sen-
tence for obstruction of justice, based on Bailey’s testimony regarding
several deposits he made. We review a district court’s application of
the sentencing guidelines enhancement for obstruction of justice for
clear error. United States v. Puckett, 61 F.3d 1092, 1095 (4th Cir.
1995). The district court did not clearly err in determining Bailey’s
testimony was false on material matters or that it supported an
enhancement for obstruction of justice. U.S. Sentencing Guidelines
Manual § 3C1.1, comment. (n.4(b)) (2002); United States v. Dunni-
gan, 507 U.S. 87, 92-98 (1993); United States v. Jones, 308 F.3d 425,
428 n.2 (4th Cir. 2002), cert. denied, 123 S. Ct. 1372 (2003); United
States v. Hairston, 46 F.3d 361, 375 (4th Cir. 1995).

  Accordingly, we affirm Bailey’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. BAILEY                     3
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                       AFFIRMED